          Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

BARRETTE OUTDOOR LIVING, INC., *
                               *
     Plaintiff,                *
                               *
v.                             *                         Civil Case No. 1:19-cv-03027-SAG
                               *
IRON WORLD MANUFACTURING, LLC, *
                               *
     Defendant.                *
                               *
*    *      *   * *   *     *    *                           *      *       *      *       *     *

                                  MEMORANDUM OPINION

         Barrette Outdoor Living, Inc. (“Barrette”) sued Iron World Manufacturing, LLC (“Iron

World”) for patent infringement. Pending is claim construction for the disputed terms of U.S.

Patent Nos. 8,413,965 (“the ’965 patent”); 8,413,332 (“the ’332 patent”); and 9,151,075 (“the ’075

patent”) (collectively, the “Asserted Patents”).     On June 7, 2021, the Court held a claim

construction hearing. For the following reasons, the claim constructions adopted by the Court will

govern this litigation.

    I.      BACKGROUND

         Barrette is an Ohio corporation that specializes in the manufacture of fencing and railing

products for residential and commercial applications. ECF 1 ¶¶ 2, 7. Barrette owns the Asserted

Patents, which are directed to fence panels, their assembly, and a method for manufacturing them,

and manufactures and sells products that use the patented inventions. Id. ¶¶ 8-12. According to

Barrette, the fence panels described in the Asserted Patents have numerous advantages over

traditional fence assemblies, including that they permit a substantial range of adjustment in the

angle of installation (called “racking”), so that the fence panels can accommodate significant

changes in terrain elevation. Barrette’s invention purports to accomplish this wider racking range

                                                 1
         Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 2 of 11



by using a sliding connector strip instead of more traditional screws or bolts for linking the fence

pickets to the rails.

        A different court has already construed several terms in these patents and, in doing so,

provided a useful overview of the technology at issue:

        The invention is best understood by reference to Figures 4 and 7C of the patents-in-suit.
        Figure 4 (below) illustrates a picket 20 that has a rail 30 placed over and around the picket.
        The rail is open on its bottom, so that a connector 34 can be placed along one or more
        pickets and then have the rail lowered over the connector so that it is held inside one vertical
        face of the rail by, for instance, a snap 32. The connector has bosses or protrusions 36 that
        fit within an opening 22 of the picket. The boss is round so that is can turn within the
        opening.




        Figure 7C (below) illustrates the movement of the connector 34 within the rail 30. The
        picket 20 is inserted through an opening 39 in the rail of limited width relative to the width
        of the picket. Thus, as the upper portion of the picket is moved relative to the rail in the
        direction Y, the lever effect of the picket against the opening of the rail causes the connector
        34 to move in the direction X (i.e. slide) relative to the rail because the connector is
        connected to the picket by the boss 36, which rotates (i.e. pivots) within the opening 22 in
        the picket.




Barrette Outdoor Living, Inc. v. Origin Point Brands, LLC, No. 1:13-CV-1665-AT, 2014 WL

11930616, at *1 (N.D. Ga. June 17, 2014).

                                                   2
          Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 3 of 11



         Iron World, meanwhile, is a Maryland limited liability company with its principal place of

business in Laurel, Maryland. ECF 23 at 7. It is a decorative and ornamental fencing and gate

manufacturer, specializing in iron fencing and custom fence designs. Id. Barrette alleges that Iron

World has infringed Barrette’s patents by manufacturing and selling infringing “hidden fastener”

metal fence panels. ECF 47 at 2.

         On January 1, 2021, the parties submitted a Joint Claim Construction statement. ECF 46.

On February 17, 2021, the parties submitted their opening claim construction briefs. ECF 47, 48.

On March 19, 2021, the parties filed their responsive claim construction briefs. ECF 49, 50. Iron

World submitted a supplemental responsive brief on May 13, 2021, ECF 52, well after the deadline

for briefing had passed. The Court declined to strike the belated filing, ECF 56, and instead

allowed Barrette additional time to file its own supplemental response, ECF 59. A claim

construction hearing was held on June 7, 2021.

   II.      LEGAL STANDARD

         Claim construction is a question of law, to be determined by the Court. Markman v.

Westview Instruments, Inc., 517 U.S. 370, 384 (1996). Specifically, “[c]laim construction is a

matter of resolution of disputed meanings and technical scope, to clarify and when necessary to

explain what the patentee covered by the claims, for use in the determination of infringement. It is

not an obligatory exercise in redundancy.” Therefore, “district courts are not . . . required to

construe every limitation present in a patent's asserted claims.” O2 Micro Int’l Ltd. v. Beyond

Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008). For instance, terms that are

“commonplace” or that “a juror can easily use [ ] in her infringement fact-finding without further

direction from the court” need not be construed because they “are neither unfamiliar to the jury,

confusing to the jury, nor affected by the specification or prosecution history.”



                                                 3
         Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 4 of 11



       “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (internal quotation marks omitted), cert. denied, 546 U.S. 1170 (2006). Thus,

unsurprisingly, “the claim construction analysis must begin and remain centered on the claim

language itself.” Id. A court should give the term’s words their “ordinary and customary meaning”

as would be understood by “a person of ordinary skill in the art in question at the time of the

invention.” Id. at 1313. “A determination that a claim term . . . has the ‘plain and ordinary

meaning’ may be inadequate when a term has more than one ‘ordinary’ meaning or when reliance

on a term's ‘ordinary’ meaning does not resolve the parties’ dispute.” O2 Micro, 521 F.3d at 1361.

       In addition to the plain language of the claim itself, “the claim should be read within the

context of the entire patent, including the specification.” Pulse Med. Instruments, Inc. v. Drug

Impairment Detection Servs., Inc., 2009 WL 6898404, at *1 (D. Md. Mar. 20, 2009). The

specification “is always highly relevant to the claim construction analysis. Usually it is dispositive;

it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).            Yet, in other Federal Circuit decisions, the

specification’s use has been limited to circumstances in which either “a patentee sets out a

definition and acts as his own lexicographer,” or “when the patentee disavows the full scope of a

claim term either in the specification or during prosecution.” Unwired Planet, LLC v. Apple Inc.,

829 F.3d 1353, 1358 (Fed. Cir. 2016). To this end, the Federal Circuit has “acknowledge[d] the

difficulty in drawing the fine line between construing the claims in light of the specification and

improperly importing a limitation from the specification into the claims.” Cont'l Circuits LLC v.

Intel Corp., 915 F.3d 788, 797 (Fed. Cir. 2019), cert. denied, 140 S. Ct. 648 (2019). Through close

review of the specification, “[m]uch of the time . . . it will become clear whether the patentee is



                                                  4
           Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 5 of 11



setting out specific examples of the invention to accomplish those goals, or whether the patentee

instead intends for the claims and the embodiments in the specification to be strictly coextensive.”

Phillips, 415 F.3d 1323. To that end, for the specification language to restrict the scope of claim

term, it must “rise to the level of ‘a clear and unmistakable disclaimer.’” Cont’l Circuits, 915 F.3d

at 797 (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367 (Fed. Cir. 2012)).

          “In addition to consulting the specification ... a court should also consider the patent's

prosecution history, if it is in evidence.” Phillips, 415 F.3d at 1317 (internal quotation marks

omitted). “The prosecution history limits the interpretation of claim terms so as to exclude any

interpretation that was disclaimed during prosecution.” Southwall Techs., Inc. v. Cardinal IG Co.,

54 F.3d 1570, 1576 (Fed. Cir. 1995), cert. denied, 516 U.S. 987 (1995). “Yet because the

prosecution history represents an ongoing negotiation between the PTO and the applicant, rather

than the final product of that negotiation, it often lacks the clarity of the specification and thus is

less useful for claim construction purposes.” Phillips, 415 F.3d at 1317.

   III.      ANALYSIS OF THE DISPUTED TERMS

             a. Term 1

 Claim Term                        Barrette’s proposed       Iron World’s proposed
                                   construction              construction

 “connector(s)”                    “a linking structure      “a linking structure, such as a
                                   that connects one item    fastener or a screw, that connects
                                   to another.”              one item to another.”


          While the parties initially disagreed over the meaning of this term, Iron World ultimately

conceded this issue and “agree[d] to Plaintiff’s proposed definition.” ECF 50 at 8. Accordingly,

the Court will adopt Barrette’s construction of “connector(s).”




                                                  5
              Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 6 of 11



               b. Term 2

    Claim Term                      Barrette’s proposed         Iron World’s proposed construction
                                    construction

    “slide”                         “to move with a             “to move with a smooth continuous
                                    smooth continuous           motion in a transverse direction at
                                    motion”                     least a distance that is the width of a
                                                                picket opening”


          While the parties agree that “slide” means, at least in part, “to move with a smooth

continuous motion,” Iron World seeks to impose additional direction and distance limitations in

this construction. It primarily relies on the specification to support its proposed limitation. 1 In

particular, it points to several figures listed in the specification that it suggests show the connector

strip sliding a distance that is at least the width of the picket opening. ECF 48 at 14. This required

sliding distance allegedly drawn from the specification is critical, in Iron World’s view, because it

distinguishes Barrette’s invention from prior art by clearly demonstrating the fact that the patents

in question do not “allow minute movements in any direction to qualify as sliding. . . .” Id. at 15.

To this end, Iron World points to Barrette’s own description of prior art as involving sliding where

there is “little if any horizontal movement,” and suggests that therefore its limitation must be read

into the claim term construction to avoid this overlap in scope. ECF 50 at 13. Relatedly, Iron

World points to the prosecution history of the patents and suggests that, as part of the process of

obtaining the patents, Barrette disclaimed its proposed meaning of the term “slide” by contrasting

it with prior art in order to satisfy the patent examiner’s concerns. ECF 52. Lastly, Iron World

challenges the asserted patents’ validity for failing to meet the written description and enablement

requirements, regardless of which proposed construction of “slide” is adopted. ECF 48 at 20-21.


1
 Unless otherwise noted, all references to the specification refer to the ’965 patent specification,
ECF 48 at 25-35. The specifications for the ’332 patent, ECF 48 at 37-47, and the ’075 patent,
ECF 48 at 49-60, are substantively similar in most ways relevant to this analysis.
                                                   6
         Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 7 of 11



       Each of these rationales for limiting the meaning of “slide” falls short, particularly given

that any disavowal appearing in the specification or prosecution history must be “clear and

unmistakable” and that Iron World bears the burden of proving such clear disclaimer. See

Massachusetts Inst. of Tech. v. Shire Pharms., Inc., 839 F.3d 1111, 1119 (Fed. Cir. 2016). First,

the figures so heavily relied upon by Iron World as evidence of the direction and distance

limitations are very explicitly meant to be exemplary. See, e.g., ECF 48 at 34 (“The amount of

rotation depicted in Figs. 7C-7D is meant to be exemplary of the capabilities of the present

invention and is in no way meant to limit the scope of the present invention.”); see also Phillips,

415 F.3d at 1323 (“[A]lthough the specification often describes very specific embodiments of the

invention, we have repeatedly warned against confining the claims to those embodiments.”).

Moreover, even if the figures were not so clearly exemplary, Iron World’s interpretation of their

depictions is grounded solely in rough estimations and assumptions, as opposed to any sort of

concrete, calculable data. See ECF 48 at 15 (describing how a person of ordinary skill in the art

would, allegedly, make assumptions based off of the scaling of certain parts of the figures to

interpret other distances depicted). This sort of “eyeballing” and subsequent extrapolation, drawn

from explicitly exemplary images, is a far cry from the requisite clear and unmistakable disclaimer

that must exist for any limitation to be read into the claim term from the specification. See Cont’l

Circuits, 915 F.3d at 797.

       The parties agree that “minute” movements are not covered by the Asserted Patents. See

ECF 48 at 15; ECF 49 at 5. This is perhaps unsurprising given that the specification clearly

distinguishes the claimed invention from prior art that permits only minute movements. E.g., ECF

48 at 34 (explicitly contrasting the patented technology at issue from “prior art railing assembly .

. . [that] only allow for a limited range of rotation and little if any horizontal movement”). That



                                                 7
         Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 8 of 11



said, the fact that “minute” movements are not covered fails to define a non-minute movement as

being “at least the width of a picket opening.” Put differently, language in the specification

suggesting that a fence assembly allowing for little if any horizontal movement is not covered by

the Asserted Patents does not go so far as to support the particular distance limitation concocted

by Iron World.

       Furthermore, Iron World overlooks language elsewhere in two of the patents that makes

clear that “minute” movements are not covered and in fact specifies minimum “pivotal ranges” of

picket rotation, such that including such a limitation in the construction of “slide” is unnecessary.

The ’965 and ’075 patents include numerous different claims requiring varying degrees of pivotal

range, from at least about 20 degrees in each direction to at least about 35 degrees in each direction.

See ECF 48 at 34-35; ECF 48 at 46-47. Iron World’s proposed definition of “slide” would

inappropriately render these varying pivotal range degrees superfluous, because it would require

all versions of the fence to have a pivotal range of at least the width of the picket opening, leaving

no room for the sort of more moderate variation in degrees articulated by the ’965 and ’075 claims.

See Versa Corp. v. Ag-Bag Int’l Ltd., 392 F.3d 1325, 1329-30 (Fed. Cir. 2004) (counseling against

constructions that render differences in meaning and scope of claims superfluous, since there is a

presumption that each claim in a patent has a different scope). Thus, at least as to those two

patents, Iron World’s limiting definition of “slide” is both 1) unnecessary in light of the fact that

the claims already require that covered devices achieve various pivotal ranges greater that those

shown in prior art 2 and 2) invalid in that it would violate the principle of claim differentiation.



2
  Barrette repeatedly argues, in its briefing and at the Markman hearing, that the patents in question
do not cover “minute” movements covered by prior art, specifically movements that would elicit
up to about 15 degrees of pivotal range. See, e.g., ECF 49 at 5-6, ECF 59 at 5-6. This is
unsurprising, given that all three patent’s specifications explicitly distinguish the claimed
inventions from prior art on the basis of facilitating pivotal ranges in excess of 15 degrees. ECF
                                                   8
         Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 9 of 11



        In its supplemental briefing, Iron World points to the patents’ prosecution history as other

evidence supporting its construction. But Iron World once again relies on an unsupported logical

leap from the fact that minute sliding is not covered to the conclusion that all variation in sliding,

other than that at least the width of a picket opening, has been disclaimed. It is clear from Barrette’s

discussions with the patent examiner, just as it is from the patent claims and the specification

addressed above, that the patents do not cover the “minute” or non-existent sliding outlined in

prior art. See, e.g., ECF 59-4 at 9 (“Neither Schall nor Culter disclose or suggest any sliding

motion of the connectors relative to the rails.”). Such limitations, again, are already addressed in

the patent claims themselves. Beyond that, however, Iron World can point to nothing in this

history supporting its specific limitation of sliding “at least a distance that is the width of a picket

opening.” As such, there is no support for its proposed construction.

        Iron World’s final argument is not so much an argument in favor of its interpretation of the

term “slide” as it is an argument that the patents are invalid on the whole, regardless of how “slide”

is interpreted. Iron World expresses skepticism that it is possible to have a fence that “has both

(1) pickets with a higher degree of rotation over prior art and (2) picket openings that are the same

size as the prior art,” and suggests that this would leave a person of ordinary skill in the art of fence

building unable to construct the fence. ECF 48 at 20-21. Iron World points to no evidentiary

support for these arguments and instead relies on conclusory attorney argument. As such, it is

impossible for Iron World to satisfy the rigorous fact-based analysis as to whether the patent

describes the invention “in sufficient detail that one skilled in the art can clearly conclude that ‘the




48 at 34, 46, 58. Thus, to the extent that Iron World is concerned that Barrette will reverse course
and seek to include “minute” movements covered by prior art (i.e. movements that result in a
pivotal range of only up to about 15 degrees) in these claims later in these proceedings, that avenue
is foreclosed by the specifications and by Barrette’s own arguments.
                                                   9
        Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 10 of 11



inventor invented the claimed invention,’” Regents of the Univ. of California v. Eli Lilly & Co.,

119 F.3d 1559, 1566 (Fed. Cir. 1997), and whether “a patent enables one skilled in the art to make

and use the claimed invention,” BJ Servs. Co. v. Halliburton Energy Servs., Inc., 338 F.3d 1368,

1371-72 (Fed. Cir. 2003). It is telling, too, that another district court, construing these same

patents, had little difficulty understanding the invention and how it is made, further undercutting

Iron World’s contention. See Barrette Outdoor Living, Inc., 2014 WL 11930616, at *1. 3 Thus,

Iron World’s invalidity arguments are unpersuasive.

       For all of the foregoing reasons, the Court will adopt Barrette’s construction of the term

“slide,” omitting the additional limiting language proposed by Iron World. 4




3
  This same court construed the term “slide” as “to go with a smooth continuous motion: glide,”
almost exactly mirroring Barrette’s proposed construction here, providing further persuasive
support for this construction. See Barrette Outdoor Living, Inc., 2014 WL 11930616, at *3.
4
  The parties focused the vast majority of their briefing and argument on the distance limitation in
Iron World’s proposed construction, and thus spent comparatively little time on arguing its
directional component (“move in a transverse direction”). At the Markman hearing, Barrette
acknowledged that the relevant sliding was, in fact, in a “transverse direction,” such that Iron
World’s inclusion of that term here would be technically accurate. Barrette suggested, however,
that this directional component would be covered by Term 3 (the “whereby” clause, discussed
below in Section III(c)), which specifies the direction in which the connector slides. The Court
agrees with Barrette that, while it is not incorrect to say that “sliding” occurs in a transverse
direction, its inclusion in Term 2 is unnecessary given the directional component of Term 3.
Moreover, its inclusion would risk confusing the jury, given that the word “transverse” is in and
of itself technical jargon.
                                                10
           Case 1:19-cv-03027-SAG Document 61 Filed 06/11/21 Page 11 of 11



             c. Term 3

 Claim Term                       Barrette’s proposed       Iron World’s proposed
                                  construction              construction

 “whereby pivoting the upper      “the connector moves      “the connector moves smoothly
 end of the respective picket     smoothly along the rail   along the rail in one direction at
 towards the first end of the     in one direction toward   least a distance that is the width of
 respective rail causes the       one end of the rail in    the picket opening toward one end
 respective connector to slide    response to an upper      of the rail in response to an upper
 along the inner surface of the   end of the picket         end of the picket pivoting toward
 side wall of the respective      pivoting toward the       the other end of the rail”
 rail towards the second end      other end of the rail”
 of the respective rail”

         The parties’ disagreement here mirrors, almost exactly, the preceding disagreement, since

“slide” appears once again as the operative and contested word in this term. Thus, the Court again

adopts Barrette’s proposed construction for the reasons outlined in Section III(b).

   IV.       CONCLUSION

         For the foregoing reasons, the three terms as construed by the Court are as follows:

 Term                                                    Court’s Construction

 “connector(s)”                                          “a linking structure that connects one
                                                         item to another.”

 “slide”                                                 “to move with a smooth continuous
                                                         motion”

 “whereby pivoting the upper end of the respective       “the connector moves smoothly along the
 picket towards the first end of the respective rail     rail in one direction toward one end of the
 causes the respective connector to slide along the      rail in response to an upper end of the
 inner surface of the side wall of the respective rail   picket pivoting toward the other end of
 towards the second end of the respective rail”          the rail”


Dated: June 11, 2020                                                 /s/
                                                              Stephanie A. Gallagher
                                                              United States District Judge




                                                  11
